DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 12/20/21, claims 1, 3-8, 10-12, 14-19, 21 and 22 are currently pending in the application, with claims 12-19, 21 and 22 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-7, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carvalho et al. (RSC Advances, 2013, 3, pages 25711-25715).
Carvalho teaches PEG bound aryl halides prepared from PEG of molecular weight 2000 standard esterification and reaction thereof with aniline:

    PNG
    media_image1.png
    282
    516
    media_image1.png
    Greyscale

Disclosed compound for formula 3 reads on amine compound of claim 1, i.e. comprising a hydrogen atom directly bonded to a nitrogen and two aromatic rings directly bonded to the nitrogen atom, wherein the aromatic rings are phenyl groups, and at least one of the phenyl group is linked via an ester group (reads on linking group) to a polyethyleneoxy chain having more than three oxyethylene groups.
With regard to claim 3, disclosed compound of formula 3 comprises phenyl groups.
With regard to claim 5-7, the monomer units of PEG 2000 are ethyleneoxy groups, i.e. alkyleneoxy groups, and meet the claimed limitation.
With regard to claim 11, disclosed compound of formula 3 meets the claimed limitation. 
In light of above, presently cited claims are anticipated by the reference.

Allowable Subject Matter
Claims 4, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In view of the amendment dated 12/20/21, all rejections set forth in the office action dated 10/20/21 are withdrawn. Applicant’s arguments with respect to claim rejection and applied art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matlack et al. (US 4,812,543) teaches polymerization of norborene-type monomer and polymerizable amine antioxidant comonomer, for e.g. a comonomer of the following formula: 

    PNG
    media_image2.png
    89
    271
    media_image2.png
    Greyscale

Kline (US 3,953,411) teaches age resistant polymers prepared by emulsion polymerization of a monomer system comprising a monomer of the following formula:

    PNG
    media_image3.png
    404
    407
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    357
    409
    media_image4.png
    Greyscale


Thus, the cited references teach copolymers that encompass compounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762